IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Theresa Skay,                          :
                  Petitioner           :
                                       :
            v.                         :
                                       :
Borjeson & Maizel LLC                  :
(Workers’ Compensation Appeal          :
Board),                                :   No. 999 C.D. 2021
                 Respondent            :

                                  ORDER


            AND NOW, this 26th day of July, 2022, IT IS HEREBY ORDERED
that the above-captioned opinion filed May 10, 2022, shall be designated OPINION
rather than MEMORANDUM OPINION and it shall be reported.




                                    __________________________________
                                    STACY WALLACE, Judge